DETAILED ACTION
Claims 1-3, and 6-21 are pending. Claims 1, 2, 7-9, 12, 15, 17, and 19 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on February 24, 2022.  As directed by the amendment: claims 1, 2, 7-9, 12, 15, 17, and 19 have been amended, and claims 20 and 21 have been added.  Thus, claims 1-3, and 6-21 are presently pending in this application.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, however some remain.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejection however §103 rejections are made and a different §102(a)(1) rejection is made regarding the newly added claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-14, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a rear deflector” in line 8, however “a rear deflector” is already recited in line 6 such that it is unclear if an additional rear deflector is recited or the same one is recited.  The examiner is interpreting these to refer to the same deflector.
Claim 1 recites the limitation “the rear” in line 11. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 1 recites “the lever, the spring and the rocker are connected in that order” in line 28.  It is unclear what is meant by this phrase.  Is this supposed to be a product-by-process claim reciting the order in which the components are connected to each 
Claim 20 recites “a rear deflector” in line 8, however “a rear deflector” is already recited in line 6 such that it is unclear if an additional rear deflector is recited or the same one is recited.  The examiner is interpreting these to refer to the same deflector.
Claim 20 recites the limitation “the rear” in line 11. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandin et al. (US 20160345658).

an actuation element (lever 3d);
a lock (see annotated Fig. 2b below); and
a rear deflector (see annotated Fig. 2b below), 
wherein the actuation element is mobile between a first position (Fig. 2a) and a second position (Fig. 2b), controlling the position of the lock and the position of a rear deflector such that: 
in the first position (Fig. 2a) of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base (para. 0039), and the rear deflector occupies a low position in which the rear deflector can close a cut-out at the rear of the shell base (see annotated Fig. 2b below); 
in the second position (Fig. 2b) of the actuation element, the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base (para. 0040), and the rear deflector occupies a high position in which the rear deflector can open up at least partly the cut- out at the rear of the shell base, in order to (what follows is a recitation of intended use) increase the amplitude of flexure of a lower leg of a user in the sports boot when worn (by removing a portion of material from the shell, the flexure would increase, even if slightly); and 

the actuation element (3d) comprises a lever which is mobile between a first lever position and a second lever position (lever moves between positions); and 
a spring (cable 3c and spring 3e) including a first part directly connected to the rocker (connected at least in the configuration of Fig. 2b) and a second part directly connected to the lever (connected to the lever); and 
wherein the rocker, the lever and the spring are designed such that: 
when the lever is in the first lever position, the rocker is in the locking position (Fig. 2a); 
when the lever is in the second lever position, the rocker is in the unlocking position (Fig. 2b); 
a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the spring (the components are “stable” inasmuch as claimed); and 
a displacement of the rocker is driven by a displacement of the lever by means of the spring (the rocker moves in response to movement by the lever and thus the spring).  

    PNG
    media_image1.png
    614
    444
    media_image1.png
    Greyscale

Regarding claim 21, Grandin describes a sports boot (boot 100), comprising the locking and unlocking device according to claim 20, a shell base (shell 120); and an upper cuff (cuff 130) articulated in rotation around the shell base (para. 0040), wherein the upper cuff includes the locking and unlocking device (3) for forming an interface between the shell base (120) and an upper cuff (130) of the sports boot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 14, 10, 7, 11, 13, 17-19 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20140013629) in view of Grandin et al. (US 20160345658).
Regarding claim 1, Haugen describes a locking and unlocking device (lever assembly 14) for forming an interface between a shell base and an upper cuff of a sports boot (see Fig. 1, however, this is an intended use recitation, the assembly 14 is fully capable of being utilized with a base and upper cuff different than that depicted in Fig. 1), wherein the upper cuff is articulated in rotation around the shell base (while the cuff C of Fig. 1 is articulated about point P, para. 0062, the claim is to the locking and unlocking device, which does not include the cuff), the locking and unlocking device comprising (14):
an actuation element (lever 50);

a rear deflector (buckle 22), 
wherein the actuation element (50) is mobile between a first position (position in Fig. 2c, 5c) and a second position (position in Fig. 2a, 5a), controlling the position of the lock and the position of a rear deflector (22) such that:
- in the first position (Figs. 2c, 5c) of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base (when in the position, the cuff is blocked from rotation), and the rear deflector (22) occupies a low position in which the rear deflector can close a cut-out (space between protrusions 38 and 46) at the rear of the shell base;
- in the second position (Figs. 2a, 5a) of the actuation element (50), the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base (when in the unlocked position, the cuff can rotate), and the rear deflector (22) occupies a high position in which the rear deflector (22) can open up at least partly the cut- out (is outside of the cut-out) at the rear of the shell base, in order to increase the amplitude of flexure of a lower leg of a user in the sports boot when worn (this is an intended use limitation, the removal of material from the cut-out will provide additional flexure, even if a minimal amount, due to there be less material in the area); and wherein 
- the lock is a rocker (moves up and down and can pivot, para. 0059) which is mobile between the first position of the actuation element (Figs. 2c, 5c) in which the lock occupies the locking position and the second position of the actuation element in which the lock occupies the unlocking position, wherein in the locking position of the lock, the 
- the actuation element comprises a lever (is a lever) which is mobile between a first lever position and a second lever position (see Figs. 2a, 5a, 2c, 5c); and 
- a connection mechanism (linkage arm 76) including a first part connected to the rocker (88) and a second part connected to the lever (50) (see Fig. 2a, for example), the lever (50), the connection mechanism (76) and the rocker (88) are connected in that order so that the lever (50) and the rocker (88) are connected via the connection mechanism (76) only; and 
wherein the rocker, the lever and the connection mechanism are designed such that:
- when the lever is in the first lever position (Figs. 2c, 5c), the rocker is in the locking position;
- when the lever is in the second lever position (Figs. 2a, 5a), the rocker is in the unlocking position; 
- a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the connection mechanism (76, maintains the components in place); and 
- a displacement of the rocker (88) is driven by a displacement of the lever (50) by means of the connection mechanism (76).  

In related art for devices, Grandin describes a similar device that includes a spring (spring 3e and transmission cable 3c).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connection mechanism to be a spring such as described in Grandin so that the length of the linkage bar could be adjusted without the need for a separate adjustability assembly, but rather could utilize the spring to provide the adjustments necessary (see para. 0066 Haugen describing adjusting the size).  This would provide adjustments because the spring can be in an “engaged” or “disengaged” state with various levels in between.  That is, a spring would still provide some force on the system prior to its full extension or contraction. 
Regarding claim 2, the device of Haugen as modified includes wherein the rear deflector (22) is distinct from the lock (88) and can slide vertically relative to the upper cuff (see annotated Fig. 5a below, the claim is not to the boot, the device can be oriented in any direction, and the term “vertically” has not been defined with respect to other components).  

    PNG
    media_image2.png
    760
    535
    media_image2.png
    Greyscale


Regarding claim 6, the device of Haugen as modified includes wherein the spring (from Grandin) comprises a set of coils arranged around an axis designed to be oriented parallel to a transverse axis (Y) of the sports boot, and/or in that the spring includes a series of coils (includes coils).  
Regarding claim 8, the device of Haugen as modified includes wherein the actuation (50) element is driven by the lever (is a lever) which is mobile in rotation around a second rotational shaft (shaft through 66), the rotation of the lever from the first lever position to the second lever position giving rise to loading then relaxation of the spring (the spring, as modified, would stretch and relax through usage of the device).  
Regarding claim 9, the device of Haugen as modified includes (what follows is intended use, the cuff is not positively claimed as it is part of the boot) a support integrally secured to the upper cuff (fully capable of including a support which can be considered the area that the component attaches to the cuff), a first rotational shaft (shaft at 26) and the second rotational shaft (at 66) being secured on the support (the component is secured to the cuff and thus the shafts would also be considered secured to the cuff).  
Regarding claim 14, the device of Haugen as modified includes wherein (what follows is intended us, the cuff, and therefore the support, are not positively recited) the said support comprises at least one groove (space between 38 and 46) which can guide 
Regarding claim 10, the device of Haugen as modified includes wherein the spring (from Grandin) is retained only by a first end connected to the rocker and by a second end connected to the lever (extends directly from the rocker to the lever).  
Regarding claim 7, the device of Haugen as modified includes wherein the rocker (88) further comprises: - a first end equipped with a hooking means (see annotated Fig. 2c below) which can co-operate with the shell base when the rocker is in the locked position (fully capable of cooperating with a shell base, which is not positively recited);
- a second end equipped with a means for connection to the spring (see annotated Fig. 2c below); the rocker being mobile in rotation around a first rotational shaft (connection 80) positioned between the first end and the second end (pivotable, para. 0059).  
Regarding claim 11, the device of Haugen as modified a resilient control means (compression spring 28) which can control a displacement of the rear deflector (22) downwards or upwards relative to the upper cuff (biases 22, para. 0054).  
Regarding claim 13, the device of Haugen as modified includes wherein the rear deflector (22) has a curved form which is designed to envelop a rear of a user's leg, and/or a form of a "V" or "U" (see annotated Fig. 2c below), and/or comprises shoulders on lateral ends which can co-operate with a wall of the shell base delimiting the cut-out.  

    PNG
    media_image3.png
    714
    545
    media_image3.png
    Greyscale

Regarding claim 17, the device of Haugen as modified includes wherein the rear deflector (22) is mobile vertically and can slide vertically relative to the upper cuff (see annotated Fig. 5a above with respect to claim 2).  

Regarding claim 19, the device of Haugen as modified includes wherein the rear deflector (22) has shoulders (see annotated Fig. 2c below) on lateral ends which (what follows is intended use, the boot is not positively recited) can co-operate with a wall of the shell base delimiting the cut-out (the shoulders are fully capable of cooperating with a wall of a cut-out).  

    PNG
    media_image4.png
    714
    545
    media_image4.png
    Greyscale

Regarding claim 15, Haugen describes a sports boot (ski boot B), comprising: 
a shell base (shell S);

an actuation element (lever 50); 
a lock (body portion 88); and 
a rear deflector (buckle 22), 
wherein the actuation element is mobile between a first position (position in Fig. 2c, 5c) and a second position (position in Fig. 2a, 5a), controlling the position of the lock (88) and the position of the rear deflector (22) such that: 
- in the first position (Figs. 2c, 5c) of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base (when in the position, the cuff is blocked from rotation), and the rear deflector (22) occupies a low position in which the rear deflector can close a cut-out (space between protrusions 38 and 46) at a rear of the shell base; 
- in the second position(Figs. 2a, 5a) of the actuation element (50), the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base (when in the unlocked position, the cuff can rotate), and the rear deflector (22) occupies a high position in which the rear deflector can open up at least partly the cut-out at the rear of the shell base, in order to increase the amplitude of flexure of a lower leg of a user in the sports boot when worn; and wherein the locking and unlocking device further comprises: 

- the actuation element is a lever (is a lever) which is mobile between a first lever position and a second lever position (see Figs. 2a, 5a, 2c, 5c); and 
- a connection mechanism (linkage arm 76) including a first part connected to the rocker (88) and a second part connected to the lever (50) (see Fig. 2a, for example); and 
wherein the rocker, the lever and the connection mechanism are designed such that: 
- when the lever is in the first lever position (Figs. 2c, 5c), the rocker is in the locking position;
- when the lever is in the second lever position (Figs. 2a, 5a), the rocker is in the unlocking position;
- a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the connection mechanism (76, maintains the components in place); and

The device of Haugen does not explicitly describe that the connection mechanism is a spring. 
In related art for devices, Grandin describes a similar device that includes a spring (spring 3e and transmission cable 3c).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connection mechanism to be a spring such as described in Grandin so that the length of the linkage bar could be adjusted without the need for a separate adjustability assembly, but rather could utilize the spring to provide the adjustments necessary (see para. 0066 Haugen describing adjusting the size).  This would provide adjustments because the spring can be in an “engaged” or “disengaged” state with various levels in between.  That is, a spring would still provide some force on the system prior to its full extension or contraction. 
Regarding claim 16, the boot of Haugen as modified includes wherein the shell base comprises the cut-out (gap between 46 and 38, see Fig. 3) in an upper rear part, the cut-out being closed (see Fig. 5c) by the rear deflector (22) in the low position, and the cut-out being at least partly opened up (see Fig. 5a) when the rear deflector is in the high position.  
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732